EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT of 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, Erik Levine, the Chief Executive Officer and Chief Financial Officer of Bailey Frances Corporation, hereby certify, that, to my knowledge: 1. The Quarterly Report on Form 10-Q for the quarter ended October 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the quarter ended October31, 2011, fairly presents, in all material respects, the financial condition and results of operations of Bailey Frances Corporation. Date: January 18, 2013 BAILEY FRANCES CORPORATION By: /s/ Erik Levine Erik Levine Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Financial Officer)
